Citation Nr: 0734198	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by abnormal weight loss, including as a result of 
undiagnosed illness.  

2.	Entitlement to service connection for a separate and 
distinct disability manifested by a sleep disorder, including 
as a result of undiagnosed illness.  

3.	Entitlement to service connection for a disability 
manifested by fatigue, including as a result of undiagnosed 
illness.  

4.	Entitlement to service connection for a disability 
manifested by memory loss, including as a result of 
undiagnosed illness.  

5.	Entitlement to an initial disability in excess of 20 
percent for arthralgia of the right shoulder.  

6.	Entitlement to an initial disability in excess of 20 
percent for arthralgia of the left shoulder.  

7.	Entitlement to an initial disability in excess of 10 
percent for arthralgia of the right knee.  

8.	Entitlement to an initial disability in excess of 10 
percent for arthralgia of the left knee.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In addition to the enumerated issues, the veteran had also 
appealed an initial rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  He requested, and 
received, a 50 percent rating, and his appeal was considered 
to have been satisfied.  In addition, he evidence 
disagreement with rating decisions of the RO that denied 
service connection for organic brain syndrome, tremors of the 
lower extremities to include peripheral neuropathy, and 
irritable bowel syndrome; and compensation under the 
provisions of 38 U.S.C.A. § 1151 for lumbar pain.  A 
statement of the case was issued regarding these issues in 
June 2006, but the file before the Board does not contain a 
substantive appeal.  As such, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the 
Board will confine the discussion herein to the enumerated 
issues.  


FINDINGS OF FACT

1.	A disability manifested by weight loss is not currently 
demonstrated.  

2.	A separate and distinct disability manifested by a sleep 
disorder is not currently demonstrated.  

3.	A disability manifested by fatigue is not currently 
demonstrated.  

4.	A chronic separate disability manifested by memory loss is 
not currently demonstrated.  

5.	The veteran's right shoulder arthralgia is currently 
manifested by range of motion including forward flexion to 
180 degrees, abduction to 90 degrees, internal rotation to 70 
degrees, and external rotation to 20 degrees, without lack of 
strength or sensation.  

6.	The veteran's left shoulder arthralgia is currently 
manifested by range of motion including forward flexion to 
180 degrees, abduction to 90 degrees, internal rotation to 70 
degrees, and external rotation to 20 degrees, without lack of 
strength or sensation.  

7.	The veteran's right knee arthralgia is currently 
manifested by range of motion from 0 degrees extension to 110 
degrees flexion, without ligament instability or other 
impairment.  

8.	The veteran's left knee arthralgia is currently manifested 
by range of motion from 0 degrees extension to 105 degrees 
flexion, without ligament instability or other impairment.  


CONCLUSIONS OF LAW

1.	A disability manifested by weight loss was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2.	A separate and distinct disability manifested by a sleep 
disorder was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.	A disability manifested by fatigue was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.	A chronic disability manifested by memory loss was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).

5.	The criteria for an initial rating in excess of 20 percent 
for arthralgia of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5201 
(2007).  

6.	The criteria for an initial rating in excess of 20 percent 
for arthralgia of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5201 
(2007).  

7.	The criteria for an initial rating in excess of 10 percent 
for arthralgia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5061 (2007).  

8.	The criteria for an initial rating in excess of 10 percent 
for arthralgia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5061 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2002, June 2004, and 
September 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In April 2007, the veteran was provided with all 
necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf.  Service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
December 31, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1). In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service. Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons 
are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).  The veteran 
served in this area during his military service.

The disabilities claimed by the veteran include disabilities 
manifested by abnormal weight loss, a sleep disorder, fatigue 
and memory loss.  A threshold element of a claim for 
compensation includes the existence of a current disability.  
While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service and 
his claimed disabilities, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For reasons that will be 
given, the Board finds that the veteran is does not currently 
demonstrate any of these claimed disabilities so that service 
connection must be denied on the basis that no chronic 
disability is shown.  See e.g., Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The veteran claims service connection for abnormal weight 
loss, but evaluations show that the veteran's weight has been 
stable for the past several years.  On examination in 
December 2002, it was reported that the veteran weighed 226 
pounds while in service.  While his weight had reportedly 
dropped to 187 pounds, his current weight was 222 pounds.  On 
examination in January 2004, his weight was listed as 227 
pounds.  The examiner at that time stated that there did not 
seem to be any problem with weight loss at this time.  As no 
disability manifested by weight loss has been demonstrated, 
service connection is not warranted.  

Similarly, the veteran claims service connection for a 
disability manifested by fatigue, but after review of the 
evidence of record no chronic disability manifested by 
fatigue can be found.  The evidence reviewed includes VA 
compensation examinations for various disabilities in 
December 2002, January 2003, October 2003, January 2004, 
February 2005, March 2005, and April 2005; VA outpatient 
treatment records dated in 2003 and 2004; and a statement 
from a private osteopath, dated in December 2004.  None of 
these medical reports show a disability manifested by 
fatigue.  As such, service connection must be denied.  

Regarding the veteran's claims for disabilities manifested by 
sleep disturbances and memory loss, review of the record 
shows that the veteran does have trouble sleeping, but this 
has been found to be attributed to his service-connected 
PTSD.  Memory loss may be attributed to this psychiatric 
disability, for which the veteran has been awarded a 50 
percent disability rating, as well.  Moreover, on examination 
in October 2003, the evaluator indicated that, while the 
veteran did demonstrate some memory problems, they seemed to 
be related to poor organizational and retrieval strategies 
and no a distinct disability manifested by memory loss.  
Under these circumstances, service connection must be denied.  

Service connection was recently granted for arthralgia of 
both shoulders and both knees.  The veteran has appealed the 
initial evaluation assigned for those disabilities, which 
were 20 percent for each shoulder and 10 percent for each 
knee.  The propriety of the initial grant is before the 
Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For motion limited to 
within 25 degrees from the side, a 40 percent rating is 
warranted for a major extremity and a 30 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran was afforded an orthopedic evaluation by VA in 
January 2004.  At that time, the veteran complained of pain 
mainly in the shoulders and knees.  He stated that the pain 
in the shoulders went down to the elbows and that it occurred 
two to three times per week.  He denied any weakness or 
stiffness.  He stated that his right knee became hot and 
swollen at times and that he had an ache in his knees at 
times.  Standing for a long period of time made the knees 
worse, but there were no precipitating factors to make the 
arms worse.  On examination, the veteran's gait was normal.  
Range of motion of the shoulders was forward flexion from 0 
to 180 degrees, bilaterally, which was noted to be normal.  
Abduction was from 0 to 90 degrees, bilaterally, which lacked 
90 degrees of normal range.  Internal rotation was from 0 to 
70 degrees, bilaterally, which lacked 20 degrees of normal 
range.  External rotation was from 0 to 70 degrees, 
bilaterally, which lacked 20 degrees of normal range.  
Strength was equal in the upper extremities.  Sensation was 
intact and reflexes were equal.  Knee range of motion was 
from 0  to 110 degrees on the right and from 0 to 105 degrees 
on the left.  This was lacking of 30 degrees on the right and 
35 degrees on the left.  The medial and lateral collateral 
ligaments and the anterior posterior cruciate ligaments 
appeared to be normal.  McMurray, Lachman and Drawer signs 
were normal.  X-ray studies of the knees and shoulders were 
interpreted as normal.  The impressions were of arthralgia in 
the knees and shoulders.  

For a rating in excess of the currently awarded 20 percent 
for each shoulder disorder, it would have to be demonstrated 
that the veteran was unable to raise his major extremity to a 
level between his side and shoulder level, which is 90 
degrees, or his minor extremity to a level of 25 degrees from 
the side.  While there is some limitation of motion in each 
shoulder, it does not approach these limitations.  The 
veteran is able to raise his arm in abduction to 90 degrees.  
While it is noted that this lacks 90 degrees of normal range 
of motion, it does not constitute either 45 degrees, required 
for the major extremity, or 25 degrees, required for the 
minor.  Neither are there other symptoms that would warrant a 
higher evaluation due to function limitation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Under these circumstances, a 
rating in excess of 20 percent for the shoulder disabilities 
is not warranted.  

For a rating in excess of the current 10 percent rating for 
either knee, limitation of flexion to 30 degrees or extension 
to 15 degrees would have to be demonstrated.  In the 
alternative, moderate other disability could also result in a 
20 percent rating.  None of these criteria have been met.  In 
cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  In this case, neither 
arthritis nor other impairment of the knee has been shown.  
As such, a rating in excess of the 10 percent award for each 
knee is not warranted.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a disability manifested by abnormal 
weight loss, including as a result of undiagnosed illness, is 
denied.  

Service connection for a separate and distinct disability 
manifested by a sleep disorder, including as a result of 
undiagnosed illness, is denied.  

Service connection for a disability manifested by fatigue, 
including as a result of undiagnosed illness, is denied.  

Service connection for a disability manifested by memory 
loss, including as a result of undiagnosed illness, is 
denied.  

An initial disability in excess of 20 percent for arthralgia 
of the right shoulder is denied.  

An initial disability in excess of 20 percent for arthralgia 
of the left shoulder is denied.  

An initial disability in excess of 10 percent for arthralgia 
of the right knee is denied.  

An initial disability in excess of 10 percent for arthralgia 
of the left knee is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


